Citation Nr: 1532230	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-26 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disability.


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel












INTRODUCTION

The Veteran served on active duty from February 1970 to January 1972 with additional periods of Army National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction is now with the Albuquerque, New Mexico RO.

In his September 2012 VA Form 9, the Veteran requested a Board hearing to be held at his local VA office (a Travel Board hearing).  In a December 2014 statement, the Veteran requested that his hearing request be canceled.  Therefore, there is no pending hearing request.

The Veteran appointed a private attorney to represent him in October 2014, but revoked that representation in a February 2015 statement.  He is therefore considered unrepresented in the instant appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disability.

Initially, the Board notes that the evidence of record suggests that a diagnosed psychiatric disability may have become manifest prior to the Veteran's completion of National Guard service.  Remand is necessary to verify the nature of the Veteran's duty periods of National Guard service, to include specifically determining periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

The Veteran contends that his psychiatric problems surfaced after an event in which his best friend was killed in a vehicle accident in May 1992 during two-week training with the National Guard.  See October 2014 Statement by Veteran.  He explained that if he did not have to travel to attend his son's graduation, he would have been driving the vehicle in which his friend was killed.  The Veteran continued to state that he took time off from the National Guard for some months hoping that he would get over his depression.  He expressed that when he returned to the National Guard, he continued to experience panic and anxiety.  The Veteran further stated that one day, he did not want to live anymore, was so depressed, and believed that he had forced his family to stay away from him. 

A December 1999 Army National Guard treatment record shows the Veteran reported being prescribed medication for anxiety.  An October 2004 VA treatment record reflects a diagnosis of depression.  A November 2012 private treatment record shows that the Veteran's psychiatric diagnosis was major depressive disorder.  An October 2014 private treatment record, written by Dr. R. F., shows that the Veteran complained that his depression was worse.  He was diagnosed with major depressive disorder and anxiety not otherwise specified (NOS).

A February 2015 VA examination conducted for pension purposes indicates that the Veteran reported having been depressed since 1992 and was under the care of a psychiatrist.  He stated that he worried a lot and that such interfered with his job performance.  It was noted by the VA examiner that "the RO may wish to consider a mental health examination."

The Veteran has not been afforded a VA psychiatric examination.  As noted above, review of the Veteran's post-service medical treatment records reveals diagnoses of depression and anxiety NOS. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 		  § 159(c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, there is lay evidence of record to indicate that the Veteran displayed symptoms possibly related to the claimed psychiatric condition while he was in service which have continued to the present.  The Veteran has presented written statements to that effect.  Private and VA treatment records reveal various psychiatric diagnoses and service treatment records reveal a possible link to service.     In light of the existence of credible evidence of continuity of symptoms capable of lay observation, and that the Veteran may have had manifestations of the claimed psychiatric disorder during service, the Board finds that the duty to assist in this case requires that a psychiatric evaluation should be obtained on remand.

Additionally, an effort should be made to obtain any records pertaining to ongoing psychiatric treatment the Veteran has received that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).


Accordingly, the case is REMANDED for the following action:

1. Verify the Veteran's specific periods of ACDUTRA and INACDUTRA through appropriate channels.   Specific dates (not retirement points) are requested for all periods of ACDUTRA and INACDUTRA.

2. Obtain all outstanding VA medical records and associate them with the virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

3. Then schedule the Veteran for a VA mental health examination.  The claims file must be reviewed.  All necessary studies and tests should be conducted. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric or psychological pathology, to include the Veteran's diagnosed major depressive disorder and anxiety NOS, had its onset during or is related to any disease, event, or injury, during active duty; is the result of disease or injury during a verified period of ACDUTRA; or is the result of injury during INACDUTRA.

The examiner must provide a rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 
4. Following completion of the above, and any additional development deemed necessary , readjudicate the issue on appeal.  If the claim remains denied, issue a supplemental statement of the case, and afford an appropriate period for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




